Title: From Thomas Jefferson to Rhode Island Legislature, 10 December 1807
From: Jefferson, Thomas
To: Rhode Island Legislature


                        
                            To the General Assembly of Rhode-island
                     
                            Dec. 10. 1807.
                        
                        I recieved in due season the Address of the General assembly of Rhode island, bearing date the 27th. of
                            February last, in which, with their approbation of the general course of my administration, they were so good as to
                            express their desire that I would consent to be proposed again to the public voice, on the expiration of my present term
                            of office. entertaining, as I do, for the General assembly of Rhode-island those sentiments of high respect which would
                            have prompted an immediate answer, I was certain, nevertheless, they would approve a delay which had for it’s object to
                            avoid a premature agitation of the public mind, on a subject so interesting as the election of a chief magistrate.
                        That I should lay down my charge at a proper period is as much a duty as to have borne it faithfully. if some
                            termination to the services of the Chief magistrate be not fixed by the constitution, or supplied by practice, his office,
                            nominally for years, will, in fact, become for life; and history shews how easily that degenerates into an inheritance.
                            believing that a representative government, responsible at short periods of election, is that which produces the greatest
                            sum of happiness to mankind, I feel it a duty to do no act which shall essentially impair that principle; and I should
                            unwillingly be the person who, disregarding the sound precedent set by an illustrious predecessor, should furnish the
                            first example of prolongation beyond the second term of office.
                        Truth also requires me to add that I am sensible of that decline which advancing years bring on; and feeling
                            their Physical, I ought not to doubt their Mental effect. happy if I am the first to percieve & to obey this admonition
                            of nature, and to sollicit a retreat from cares too great for the wearied faculties of age.
                        For the approbation which the General assembly of Rhode-island has been pleased to express of the principles
                            and measures pursued in the management of their affairs, I am sincerely thankful and should I be so fortunate as to carry
                            into retirement the equal approbation & good will of my fellow citizens generally, it will be the comfort of my future
                            days, and will close a service of forty years with the only reward it ever wished.
                        
                            Th: Jefferson
                     
                        
                    